Case 8:17-cv-00046-JDW-CPT Document 129 Filed 04/10/19 Page 1 of 3 PageID 1793




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    LASWELL FOUNDATION FOR
    LEARNINGAND LAUGHTER, INC.,
    et al.,

           Plaintiffs,

    v.                                                   Case No. 8:17-cv-46-T-27CPT

    TIMOTHY SCHWARTZ, et al.,

          Defendants.
    _________________________________/

                                           ORDER

           This cause is before the Court sua sponte following a review of the parties’ Joint

    Statement re: Consents to Third Party Subpoenas pursuant to Rule 45 of the Federal Rules

    of Civil Procedure. (Doc. 128). In their Joint Statement, the parties advise that

    Defendant Timothy Schwartz has agreed to sign consent forms for the Rule 45

    subpoenas, as modified by the Court, directed to GoDaddy, PayPal, and Blue Host,

    Inc. Id. at 2. The parties note, however, that the other third party at issue, Google,

    has indicated it will deem such a consent form to be insufficient and will instead

    require a court order before complying with any Rule 45 subpoena. Id. at 3-4. The

    Plaintiffs further submit that, even with consent forms executed by Schwartz, they

    remain unsure whether GoDaddy, PayPal, and Blue Host, Inc., will abide by the Rule

    45 subpoenas issued to them without further judicial order or intervention. Id. at 2.
Case 8:17-cv-00046-JDW-CPT Document 129 Filed 04/10/19 Page 2 of 3 PageID 1794




           Upon due consideration of the course of proceedings in this case, as well as the

    parties’ Joint Statement, the Court hereby orders as follows. To the extent that the

    parties seek an additional Court order imposing obligations upon the third-parties

    Google, GoDaddy, PayPal, and Blue Host, Inc., such a request is denied at this time,

    as this Court does not appear to be the proper forum for resolution of the third parties’

    objections (or potential objections). Rule 45 provides that a third-party subpoena

    must be issued by the court where the underlying action is pending, see Fed. R. Civ. P.

    45(a)(2), but that challenges to the subpoena are to be heard in the district where

    compliance with the subpoena is required, see Fed. R. Civ. P. 45(d)(3). The Advisory

    Committee Notes to the 2013 amendment explain in this regard that “the prime

    concern should be avoiding burdens on local nonparties subject to subpoenas, and

    [that] it should not be assumed that the issuing court is in a superior position to resolve

    subpoena-related motions.” Fed. R. Civ. P. 45, advisory committee’s note to 2013

    amendment.

           The third-party subpoenas at issue here direct compliance in Traverse City,

    Michigan. See (Doc. 85 at 5-129). Assuming, without deciding, that this designation

    comports with the strictures of Rule 45, the third parties should therefore pursue any

    objections they may have in the Western District of Michigan. 1 Absent transfer from




    1
      While the Court makes no finding as to whether Traverse City, Michigan, is the appropriate
    place for compliance with the Rule 45 subpoenas at issue, it notes that this location appears to
    be outside the 100-mile geographical limit imposed by the rule at least as to those subpoenas
    directed to the entities located in Massachusetts and California. See Fed. R. Civ. P.
    45(c)(2)(A), (d)(3)(A)(ii).

                                                   2
Case 8:17-cv-00046-JDW-CPT Document 129 Filed 04/10/19 Page 3 of 3 PageID 1795




    the district where compliance is required to this Court for resolution, the third parties’

    objections should be adjudicated there.

           DONE and ORDERED in Tampa, Florida, this 10th day of April 2019.




    Copies to:
    Counsel of record
    Any unrepresented party




                                                3
